Citation Nr: 1227013	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-44 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II with bilateral cataracts and hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision.

The Board notes that the Veteran requested on his November 2009 VA Form 9 Appeal that he be afforded a hearing before a member of the Board.  However, in January 2011, the Veteran withdrew his request for a hearing.  As such, the Board will proceed to adjudicate the claims as done below. 

The Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, as these issues are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims as done below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary prior to the adjudication of the claims on appeal.

With regard to the Veteran's service-connected diabetes mellitus, type II with bilateral cataracts and hypertension, the Board notes that a 20 percent evaluation is currently assigned to this service-connected disability under Diagnostic Code 7913. 
Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

In December 2006, the Veteran underwent a VA examination.  He was noted as having episodes of hypoglycemic reactions or ketoacidosis with no diabetic complications requiring hospitalization, and he was instructed to follow a restricted or special diet.  It was noted that he is restricted in his ability to perform strenuous activities.  Specifically, the Veteran reported that he does not work as hard. 

In February 2008, the Veteran underwent another VA examination.  The Veteran was noted as having episodes of hypoglycemic reactions or ketoacidosis with no diabetic complications requiring hospitalization.  He was instructed to follow a restricted or special diet.  It was noted that the Veteran is restricted in his ability to perform strenuous activities.  Specifically, the Veteran reported having to be careful doing any kind of chores around the house, exercise, etc., and having to stay close to home with these activities because his blood sugar can drop rapidly.  The Veteran was noted as having bilateral cataracts that are not related to diabetes.   

In April 2008, the Veteran underwent another VA examination.  He was noted as having no hypoglycemic reactions or ketoacidosis.  He was instructed to follow a restricted or special diet but he was not restricted in his ability to perform strenuous activities.  No cataracts were present at this time.  

In a January 21, 2009, VA treatment record, the Veteran reported that he was advised by his compensation and pension doctors that, if he told his primary care clinic the following statement, he may be eligible for compensation.  The Veteran reported that, when he takes his insulin injections and puts in a full day's work, his blood sugar gets low.  The Veteran thinks this will get him more compensation.  In a January 30, 2009, VA treatment record, it was noted that the Veteran's diabetes mellitus is not controlled.  The physician stated that she thinks that the Veteran needs to learn to adjust his insulin a little better rather than do light work.  It might be different if he had very tightly controlled diabetes mellitus but he does not.  Thus, the physician stated that she did not think such a letter is warranted.

In a January 21, 2009, Diabetology Risk Assessment Screening Consultation, the Veteran was noted as having no hypoglycemic reactions or ketoacidosis.  He was instructed to follow a restricted or special diet but he was not restricted in his ability to perform strenuous activities.  

In an April 2010 VA treatment record, the Veteran reported experiencing hypoglycemia most afternoons, when his activity is occurring by working at the store or doing yard work.  In a separate April 2010 VA treatment record, the Veteran's physician wrote a note to his employer directing that he be allowed the necessary breaks and time to have regular meals and take medications while he is working as it is important for this health, and if not done, he might have side effects from his treatments.  In a May 2010 VA treatment record, the Veteran reported that he has stopped working at the store because he could not take care of himself.  He denied frequent hypoglycemia which occurred while he was working.  In a June 2010 VA treatment record, the Veteran reported that his FS are very affected by how much he is working at his grocery store.  He has the lows while he is at work and how long he waits between meals.  The Veteran reported that his lows are not fasting in the morning but while working. 

The Board notes that the Veteran underwent a VA general medical examination in October 2010.  In March 2011, an addendum was provided to this examination, which noted that the Veteran is trained in truck driving and mechanics.  Per federal Department of Transportation guidelines, this Veteran cannot work as a commercial driver.  The Veteran is also trained in mechanics.  A job description that accommodates for frequent breaks and snacks and four insulin shots a day can suit this Veteran.  It so happens this Veteran's training and skills may not permit him to get such a job.  He may be gainfully employed if the employer is understanding and accommodating, especially in a supervisory position.  The examiner further noted, however, that the likelihood that he could secure such a job, given his skills, training, and education, was very unlikely. 

The Board notes that, in a January 2011 VA peripheral nerve examination report, the Veteran was noted as having stopped working part-time at a grocery store last summer due to shoulder pain and knee pain. 

Upon review of the claims file, the Board finds that the medical evidence contains varying opinions as to whether the Veteran's diabetes mellitus, type II requires the regulation of activities.  Moreover, while a VA general medical examination was provided in October 2010, it appears from the record that a compensation and pension examination specifically for diabetes mellitus, type II has not been provided since the 2008 VA examinations.  Since the April 2008 VA examination, at which it was noted that the Veteran was not restricted in his ability to perform strenuous activities, the Veteran has reported in VA treatment records that he experiences hypoglycemia when activity is occurring, such as working at the store or doing yard work, and he has reported that he stopped working because he was unable to take care of himself.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, based on the aforementioned medical evidence, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his service-connected diabetes mellitus, type II with bilateral cataracts and hypertension.

Additionally, the RO should take this opportunity to obtain any and all relevant VA treatment records that have not yet been associated with the claims file.  

With regard to the Veteran's claims for entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity and entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, the Veteran was granted service connection for peripheral neuropathy of both lower extremities and assigned an evaluation of 10 percent for each lower extremity, effective September 29, 2006, in a March 2007 rating decision.  In March 2008, within 1 year of the March 2007 rating decision, the Veteran submitted a statement requesting an increase for his service-connected conditions and specifically referred to his neuropathy of the bilateral lower extremities.  These claims were denied in a November 2008 rating decision.  Subsequently, the Veteran submitted a statement in January 2009 indicating that he was requesting consideration of an increased rating on his 20 percent diabetes and knees.  In a February 2009 Report of Contact, the Veteran clarified that, when he referred to his knees, he was actually referring to his peripheral neuropathy of his lower extremities.  While subsequent rating decisions were issued with regard to these claims, a statement of the case (SOC) was not issued with respect to these claims.  Therefore, the issues of entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity and entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II with bilateral cataracts and hypertension.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note whether the Veteran's diabetes mellitus requires regulation of activities or more than one daily injection of insulin.  The examiner should also note whether this disability manifests with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider and the frequency of such hospitalizations or visits, or progressive loss of weight and strength.  All complications related to the Veteran's diabetes mellitus should be otherwise noted and discussed in detail, to specifically include the Veteran's hypertension and bilateral cataracts.  If the examiner determines that the Veteran's diabetes mellitus requires regulation of activities, the examiner should explain in detail how exactly the Veteran's activities must be regulated.  If the examiner determines that it does not require regulation of activities, the examiner should provide a thorough explanation for that opinion.

3. Then, the RO should readjudicate the claim for an increased evaluation for service-connected diabetes mellitus, type II with bilateral cataracts and hypertension.  In readjudicating this claim, the RO should consider whether separate compensable evaluations are available for the Veteran's hypertension or bilateral cataracts.  The RO should review all the evidence that was submitted since the most recent SSOC was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC with regard to this issue.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

4. Provide the Veteran with a SOC as to the issues of entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity and entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


